Title: To Thomas Jefferson from John Dawson, 10 May 1807
From: Dawson, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Fredericksburg May 10. 1807.
                        
                        Mr. Page Lomax, a young gentleman of this place, and the son of your friend Mr. Thomas Lomax is desirous to
                            enter into the U.S. which I take the liberty to communicate to you, and to recommend him as a person of talents, honour
                            and courage— 
                  With the highest esteem, Your friend
                        
                            J Dawson
                            
                        
                    